Case 1:20-cv-23972-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No.: ____________________

 AVIEL JUAREZ MATIANO, and other
 similarly situated individuals,

        Plaintiff,

 v.

 5th AVENUE TREE EXPERTS, INC. and
 SAMI SLIM, individually,

       Defendants.
 ____________________________________/

                     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION

        TO THE CLERK OF THE ABOVE-ENTITLED COURT AND VICTOR MANUEL

 CORONEL RAMIREZ AND HIS ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that the Defendants, 5th AVENUE TREE EXPERTS, INC. and

 SAMI SLIM, have been named and served as Defendants in the above-captioned matter. The

 Defendants now remove the action to this Court pursuant to 28 U.S.C. §§1331 and 1441. In

 support of this Notice of Removal, the Defendants show as follows:

                                               FACTS

        1.      A summons and Complaint, with the caption Aviel Juarez Matiano v. 5th Avenue

 Tree Experts, Inc., et al., was served on the Defendants on September 10, 2020. A copy of the

 Summons and Complaint, which were served on the Defendants less than thirty (30) days ago

 and constitute all process, pleadings, and orders served in that case is attached as Exhibit “A”.

        2.      The Complaint alleges that Plaintiff, “hereby sues Defendants 5th Avenue Teree

 Experts, Inc. and Sami Slim, individually, for overtime wage violations under the Fair Labor

 Standards Act, 29 U.S.C. §201 et seq. (the “FLSA”)…” See, Compl. Further, Counts I and II of
Case 1:20-cv-23972-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 3




 the Complaint allege violation of the overtime provision of the FLSA against the company and the

 individual, respectively. See, Compl. at ¶11 and 33. Further, Count III of the Complaint alleges

 unlawful retaliation under the FLSA. Thus, as stated in the Complaint, the purpose of the action is

 to recover money damages under the laws of the United States based 29 U.S.C. §201 et sec. and

 not under the laws of the State of Florida.

        3.      Because the Complaint is based on the Fair Labor Standards Act – a federal

 statute – the Complaint presents am original federal question, and jurisdiction in this Court is

 proper pursuant to 28 U.S.C. §1331.

        4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and the Local

 Rules of the United States District Court for the Southern District of Florida, Fort Lauderdale

 Division because the entity Defendant was located in Coral Springs, within Broward County,

 Florida, and Plaintiff’s work for the entity Defendant was within Broward County, Florida.

        5.      Pursuant to 28 U.S.C. §1441(a), a Defendant may remove any action within this

 Court’s original jurisdiction to this Court.

        6.      This Notice of Removal is timely in that it has been filed within thirty (30) days

 of Defendant’s first receipt of Exhibit “A”. See, 28 U.S.C §1446(b).

                                     NOTICE TO PLAINTIFF

        Contemporaneously with the filing of this Notice of Removal in the United States District

 Court for the Southern District of Florida, written notice of such filing will be served on

 Plaintiff’s counsel of record. In addition, a copy of this Notice of Removal will be filed with the

 Clerk of the Court for the Circuit Court of the 11th Judicial Circuit, in and for Miami-Dade

 County, FL.
Case 1:20-cv-23972-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 3




        WHEREFORE, having provided notice as required by law, Defendant removes the

 aforesaid State court action to this Court under the style shown above.

 Respectfully submitted, this 29th day of September, 2020.

                                                  ADI AMIT, P.A.
                                                  Attorneys for Defendants
                                                  101 NE 3rd Ave., Suite 300
                                                  Fort Lauderdale, Florida 33301
                                                  Phone:     (954) 533-5922
                                                  Fax:       (954) 302-4963
                                                  E-mail:    adi@defenderofbusiness.com

                                                  By: s/Adi Amit
                                                     Adi Amit, Esquire
                                                     Florida Bar No. 35257



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on September 29, 2020, a true and correct copy of the

 foregoing Notice of Removal was served by first class mail and electronically to Anthony M.

 Georges-Pierre, Esq., REMER & GEORGES-PIERRE, PLLC, Courthouse Tower, 44 West

 Flagler Street, Suite 2200,. Miami, FL 33130 (agp@rgpattorneys.com).

                                                      /s/ Adi Amit
                                                      Adi Amit
